DETAILED ACTION
Status of Claims
Claims 1-9 are currently pending and are the subject of this Office Action.  This is the first Office Action on the merits of the claims.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Office Action: Non-Final
	
Claim Rejections – 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. § 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. § 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 C.F.R. § 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. § 102(b)(2)(C) for any potential 35 U.S.C. § 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. § 103 as being unpatentable over YAMKA (US 2009/0111877 A1, Publ. Apr. 30, 2009; hereinafter, “Yamka”), in view of SUNVOLD (US 2010/0303978 A1, Publ. Dec. 2, 2010; hereinafter, “Sunvold”), SUGAWARA (Sugawara, T., et al., Measurement of the Rate of Myofibrillar Protein Degradation Using the Arteriovenous Difference in Plasma 3-Methylhistidine Concentration of Rats, J. Nutr. Sci. Vitaminol., 55 (2009) pp. 381-384; hererinafter, “Sugawara”) and DENG (Deng, P., Effects of Dietary Macronutrient Profile and Feeding Frequency on Circulating Metabolites, Postprandial Endocrine Response, and Voluntary Physical Activity of Healthy Adult Cats, doctoral dissertation University of Illinois, Urbana-Champaign, 2013; hereinafter, “Deng”).
Yamka is directed to:
METHODS FOR ENHANCING THE QUALITY OF LIFE OF A SENIOR ANIMAL
ABSTRACT
Methods for enhancing the quality of life of a senior or super senior animal by feeding the animal a composition comprising at least one omega-3 polyunsaturated fatty acid and various combinations of amino acids, minerals, and antioxidants in amounts effective to enhance alertness, improve vitality, protect cartilage, maintain muscle mass, enhance digestibility, and improve skin and pelage quality.  Changes in expression of genes associated with several biological pathways induced in an animal by feeding it said composition are consistent with an enhanced quality of life.
(Yamka, title & abstract), wherein Yamka defines “senior”:
[0022]	The terms “senior” or “mature adult” refers to the life-stage of an animal.  For small or regular breed canines, the “senior” life stage is from about 7 to about 10 years of age.  For felines, the “senior” life stage is from about 7 to about 12 years of age.  For large breed canines, over 5 years of age represents “super senior” as described below.
(Yamka, par. [0022]).  In this regard, Yamka teaches a general food composition:
[0042]	In some embodiments, the composition containing omega-3 polyunsaturated fatty acid is a food.  Although both liquid and solid foods are provided, solid foods are typically preferred.  Foods include both dry foods and wet foods.  Some of the non-polyunsaturated fatty acid components of the food, and their preferred proportions, include those listed in Table 1.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

 (Yamka, par. [0042], Table 1), as well as general embodiments for “a senior or super senior feline” containing:
[0155]	In another embodiment, this invention provides a method for improving the quality of life of a senior or super senior feline. The method comprises feeding the feline a composition comprising:
[0156]	from about 30% to about 35% by weight carbohydrate;
[0157]	from about 35% to about 50% by weight protein selected from the group consisting of animal protein and vegetable protein;
[0158]	from about 12% to about 15% by weight fat selected from the group consisting of animal fat and vegetable fat;
[0159]	from about 1 % to about 2% by weight of at least one omega-3 polyunsaturated fatty acids;
[0160]	from about 1 % to about 5% by weight fiber;
[0161]	from about 1 % to about 2% by weight minerals; and
[0162]	from about 1 % to about 2% by weight vitamins.
(Yamka, par. [0155]-[0163]).  Further in this regard, Yamka teaches exemplary compositions for “a senior or super senior animal” including a “Feline”:
[0163]	In a further embodiment, this invention provides a method for improving the quality of life of a senior or super senior animal comprising feeding the animal (e.g., small, regular or large breed canine or feline, as the case may be) a composition comprising the components as indicated in Table IA below:

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

(Yamka, par. [0163], Table 1A), and another exemplary embodiment of a composition formulated for “senior” or “super senior” felines:
Example 3
[0200]	A composition formulated for senior or super senior felines is described in Table 4.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

Yamka, par. [0200], Ex. 3 & Table 4.
Regarding independent claim 1 and the requirements for:
1.	([...])  A method of screening a foodstuff comprising:
(a) feeding a cat a foodstuff comprising i) one or more of aspartic acid, serine, glutamic acid, glycine, alanine and praline, and ii) one or more of myristic acid, palmitic acid, stearic acid, palmitoleic acid, oleic acid and linolenic acid, the foodstuff further comprising a protein to fat ratio of 1:0.27 to 1:0.63 on a gram:gram as fed or dry matter basis, and
(b) measuring the level of 3-methylhistidine in a blood sample from the cat before and after feeding the foodstuff,
wherein a reduction and/or maintenance in 3-methylhistidine levels post-prandially is indicative of a foodstuff effective at reducing skeletal muscle breakdown in a cat.
Yamka clearly teaches “feeding” (Yamka, abstract) a composition formulated for “senior” or “super senior” felines (Yamka, par. [0200], Ex. 3 & Table 4), whereby it is noted:
the “Ingredient Composition for Feline Super Senior” contains: 
45.71% protein (i.e., 25.57 gAnimal Protein plus 20.14 gVegetable Protein), and
4.92 g fat (i.e., 13.31 gAnimal/Vegetable Fat plus 1.61 gOmega Fat), 
which is a protein to fat ratio of 1:0.33, thereby encompassing the instant requirements of:
claim 1 for “a foodstuff comprising a protein to fat ratio of 1:0.27 to 1:0.63 on a gram:gram as fed or dry matter basis” for a cat,
claim 4 for “wherein the foodstuff has a protein to fat ratio of about 1 :0.33 to 1 :0.55 on a gram:gram as fed or dry matter basis,”
claim 7 for “wherein the foodstuff is a nutritionally balanced pet foodstuff,”
claim 8 for “wherein the foodstuff has a low caloric density,” and
claim 9 for the active step requirement of “further comprising a step of formulating a foodstuff comprising a protein to fat ratio of 1:0.27 to 1:0.63 on a gram:gram as fed or dry matter basis prior to feeding the cat the foodstuff”; AND
“feeding” (Yamka, abstract) a composition containing a protein to fat ratio of 1:0.33 (as noted above) meets the requirement of claim 1 for the active step, “(a) feeding a cat a foodstuff comprising a protein to fat ratio of 1:0.27 to 1:0.63 on a gram:gram as fed or dry matter basis.”
However, Yamka DOES NOT TEACH: 
(i) Yumka DOES NOT TEACH “a foodstuff comprising i) one or more of aspartic acid, serine, glutamic acid, glycine, alanine and praline, and ii) one or more of myristic acid, palmitic acid, stearic acid, palmitoleic acid, oleic acid and linolenic acid,”
(ii) the active step requirement of claim 1 for “(b) measuring the level of 3-methylhistidine in a blood sample from the cat before and after feeding the foodstuff.”
Based on the state of the art, an artisan of ordinary skill would have found each of these features obvious.
With regard to (i), Sunvold, for instance, is directed to:
VITAMIN RETENTION OF PET FOOD
ABSTRACT
A pet food in the form of a coated kibble that improves vitamin retention.  A process of improving vitamin retention of a pet food in the form of a coated kibble.  The process can include extruding a mixture to form a core pellet, providing a coating, wherein the coating comprises a vitamin; and applying the coating to the core pellet to form a coated kibble.  The vitamin retention can be improved by applying the coating comprising the vitamin when compared to extruding a core with a vitamin.
Sunvold, title & abstract.  Sunvold defines “the terms ‘animal’ or ‘pet’ mean a domestic animal including, but not limited to domestic dogs, cats, horses, cows, ferrets, rabbits, pigs, rats, mice, gerbils, hamsters, horses, and the like,” with “[d]omestic dogs and cats are particular examples of pets” (Sunvold, par. [0020]) and “the terms ‘animal feed’, ‘animal feed compositions’, ‘animal feed kibble’, ‘pet food’, or ‘pet food composition’ all mean a composition intended for ingestion by a pet” (Sunvold, par. [0021]).  In this regard, Sunvold teaches that “the coated kibble comprises a core and a coating,” wherein “[t]he core can comprise several ingredients that form a core matrix,” e.g., “the core can comprise a carbohydrate source, a protein source, and/or a fat source” and “[t]he core can also comprise other ingredients as well.”  Sunvold, par. [0035].  With regard to “other ingredients” (Sunvold, par. [0035]), Sunvold teaches that “[o]ther ingredients can comprise active ingredients, such as sources of fiber ingredients, mineral ingredients, vitamin ingredients, polyphenols ingredients, amino acid ingredients, carotenoid ingredients, antioxidant ingredients, fatty acid ingredients, glucose mimetic ingredients, Probiotic ingredients, prebiotic ingredients, and still other ingredients”:
wherein “[s]ources of amino acid ingredients can include l-Tryptophan, Taurine, Histidine, Carnosine, Alanine, Cysteine, Arginine, Methionine, Tryptophan, Lysine, Asparagine, Aspartic acid, Phenylalanine, Valine, Threonine, Isoleucine, Histidine, Leucine, Glycine, Glutamine, Taurine, Tyrosine, Homocysteine, Ornithine, Citruline, Glutamic acid, Pro line, and/or Serine,” and
wherein “[s]ources of fatty acid ingredients can include arachidonic acid, alpha-linoleic acid, gamma linolenic acid, linoleic acid, eicosapentanoic acid (EPA), docosahexanoic acid (DHA), and/or fish oils as a source of EPA and/or DHA”
(Sunvold, par. [0037]).  Sunvold also teaches “[s]till other components can comprise components that can assist in reducing water transmission within the coated kibble,” inter alia, “myristic acid, palmitic acid, stearic acid, [...], oleic acid.”  Sunvold, par. [0056].
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to take Yamka’s composition formulated for “senior” or “super senior” felines (Yamka, par. [0200], Ex. 3 & Table 4), and per the teachings of Sunvois, incorporate amino acids (Sunvold, par. [0037]), fatty acids (Sunvold, par. [0037] & [0056]).  One would have been motivated to do so with a reasonable expectation of success since both Yamka and Sunvold are concerned with similar problems in the art, namely the formulation of pet food suitable for cats (Yamka, abstract & par. [0022]; Sunvold, abstract & par. [0020]-[0021]) containing proteins and fats (Yamka, par. [0042], Table 1; Sunvold, par. [0035]).  Further, it is well within the skill of the ordinary artisan to select other suitable ingredients.  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely formulating Yamka’s composition for “senior” or “super senior” felines (Yamka, par. [0200], Ex. 3 & Table 4) with:
suitable “[s]ources of amino acid ingredients can include [...], Alanine, [...], Aspartic acid, [...], Glycine, [...], Glutamic acid, Proline, and/or Serine” (Sunvold, par. [0037]),
suitable “[s]ources of fatty acid ingredients can include [...], alpha-linoleic acid, gamma linolenic acid” (Sunvold, par. [0037]), and
“myristic acid, palmitic acid, stearic acid, [...], oleic acid” in order to obtain the advantage of “components that can assist in reducing water transmission within the coated kibble” (Sunvold, par. [0056]).
Thus, the prior art meets the requirements for (i).
With regard to (ii), Sugawara, for instance, is directed to:
Measurement of the Rate of Myofibrillar Protein Degradation Using the Arteriovenous Difference in Plasma 3-Methylhistidine Concentration of Rats
Summary    There are several methods for measuring the rate of myofibrillar protein degradation using 3-methylhistidine (3-MeHis) levels in urine, plasma and isolated muscle. However, these methods lack the accuracy of rate measurements. Therefore, it is necessary to develop a new method for determining the rate of myofibrillar protein degradation. We characterized an arteriovenous difference method using 3-MeHis plasma concentration.  Rats were fasted overnight and subsequently administered leucine (135 mg/100 g BW) or fed a 20% casein diet. The rate of myofibrillar protein degradation was calculated by multiplying the femoral artery blood flow rate by the arteriovenous difference in 3-MeHis concentrations (vein-artery). The blood was collected from the femoral vein and abdominal aorta.  The release of 3-MeHis from hindlimb muscle was significantly suppressed (p<0.05) in rats fed leucine or the 20% casein diet, indicating that myofibrillar protein degradation was suppressed.  These results suggest that the evaluation of the rate of myofibrillar protein degradation using the arteriovenous difference method reflects nutritional conditions in a more physiological manner.
(Sugawara, title & abstract), and notes the condition, sarcopenia:
Sarcopenia, where the synthesis of muscle protein is reduced and degradation is increased, can occur as a result of catabolic diseases and aging (.).  Therefore, in order to increase or maintain muscle mass, it is important to regulate muscle protein synthesis and degradation.  The accurate measurement of the rate of muscle protein synthesis and degradation is necessary to understand the regulation of muscle mass.  Methods for measuring the rate of protein synthesis generally involve the incorporation of labeled amino acids into proteins or assessment of the kinetics of labeled amino acid distribution between tissue and blood.  [...].
(Sugawara, p. 381, par. 1).  With regard to an interval for collecting blood samples to measure the effect of a diet regimen for cats, see Deng, for instance, which is directed to studying the effects of dietary macronutrient profile and feeding frequency on circulating metabolites, postprandial endocrine response, and voluntary physical activity of healthy adult cats.  Deng, title & abstract.  In this regard, Deng studies the effects of dietary macronutrient composition and feed frequency on fasting and postprandial hormone response in domestic cats (Deng, pp. 45-81, Chapter 2) from “[b]lood samples [that] were collected prior to dosing (0 min) and at 15, 30, 60, 90, 120, 150, 180, 240, 300, and 360 min after dosing” (Deng, p. 51, ln. 16-18).
In light of these teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date to assess the effects of Yamka’s exemplary “composition formulated for senior or super senior felines” (Yamka, par. [0200], Ex. 3 & Table 4) for sarcopenia, as taught by Sugawara (Sugawara, abstract & p. 381, par. 1) per the intervals taught by Deng (Deng, p. 51, ln. 16-18).  One would have been motivated to do so with a reasonable expectation of success since both Yamka and Sugawara are concerned with similar problems in the art, namely the state of nutrition in aging animals.  Yamka, abstract; Sugawara, abstract & p. 381, par. 1.  Further, it is well within the skill of the ordinary artisan to select a suitable measure for the effects of a nutritional regimen, e.g., 3-methylhistidine (30MeHis) in blood plasma concentration (Sugawara, abstract), as well as a suitable interval for taking such a measurement, e.g., Deng’s interval of “[b]lood samples [that] were collected prior to dosing (0 min) and at 15, 30, 60, 90, 120, 150, 180, 240, 300, and 360 min after dosing” (Deng, p. 51, ln. 16-18).  Doing so amounts to no more than combining prior art elements according to known methods to yield predictable results, namely assess the effects of Yamka’s exemplary “composition formulated for senior or super senior felines” (Yamka, par. [0200], Ex. 3 & Table 4) for sarcopenia (Sugawara, p. 381, par. 1) in order to obtain the advantage of an “evaluation of the rate of myofibrillar protein degradation using the arteriovenous difference method reflects nutritional conditions in a more physiological manner” (Sugawara, abstract).
Thus, the prior art meets the requirements for (ii).
Thus, the prior art renders claims 1, 4 and 7-9 obvious.
Regarding claim 2 and the requirements:
2.	([...]) The method of claim 1, wherein the cat is above 8 years of age.
Yamka is directed to method for enhancing the quality of life of a senior animal (Yamka, title & abstract), wherein “[f]or felines, the “senior” life stage is from about 7 to about 12 years of age” (Yamka, par. [0022]), thereby meeting the age requirement of claim 1.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed ranges.
Thus, the prior art renders claim 2 obvious.
Regarding claim 3 and the requirements:
3.	([...]) The method of claim 1, wherein the levels of 3-methylhistidine are measured at least once between an hour or immediately before the foodstuff is fed to the cat and at least once between at least 30 minutes to 5 hours after the foodstuff has been fed to the cat.
Deng studies the effects of dietary macronutrient composition and feed frequency on fasting and postprandial hormone response in domestic cats (Deng, pp. 45-81, Chapter 2) from “[b]lood samples [that] were collected prior to dosing (0 min) and at 15, 30, 60, 90, 120, 150, 180, 240, 300, and 360 min after dosing” (Deng, p. 51, ln. 16-18).  Since it would be obvious to assess the effects of Yamka’s exemplary “composition formulated for senior or super senior felines” (Yamka, par. [0200], Ex. 3 & Table 4) for sarcopenia, as taught by Sugawara (Sugawara, abstract & p. 381, par. 1) per the intervals taught by Deng (Deng, p. 51, ln. 16-18), one would be motivated to do so “prior to dosing (0 min) and at 15, 30, 60, 90, 120, 150, 180, 240, 300, and 360 min after dosing” (Deng, p. 51, ln. 16-18), thereby meeting the requirements of claim 3.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed ranges.
Thus, the prior art renders claim 3 obvious.
Regarding claims 5-6 and the requirements for:
5.	([...]) The method of claim lany one of elaims 1 to 1, wherein the foodstuff has a protein to fat ratio of about 1:0.45 on a gram:gram as fed or dry matter basis.
6.	([...]) The method of claim lany one of elaims 1 to 5, wherein the foodstuff has a protein to fat ratio of about 1:0.37 on a gram:gram as fed or dry matter basis.
Yamk teaches general embodiments for “a senior or super senior feline” (Yamka, par. [0155]-[0163]) containing:
“from about 35% to about 50% by weight protein selected from the group consisting of animal protein and vegetable protein” (Yamka, par. [0157]), and
“from about 12% to about 15% by weight fat selected from the group consisting of animal fat and vegetable fat” (Yamka, par. [0157]),
thereby meeting the ratio range requirements of claims 5-6 and 9.  See MPEP § 2144.05 (I) regarding the obviousness of prior art overlapping claimed ranges.
Thus, the prior art renders claims 5-6 obvious.





Summary/Conclusion
Claims 1-9 are rejected.  No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC LAZARO whose telephone number is (571)272-2845.  The examiner can normally be reached on Monday through Friday, 8:30am to 5:00pm EST; alternating Fridays out.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BETHANY BARHAM can be reached on (571)272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DOMINIC LAZARO/Examiner, Art Unit 1611